KLEIN, J.,
Plaintiff sued defendant in assumpsit for breach of contract; failure to pay in accordance with a promissory note. Personal service was had upon defendant. No appearance or answer having been filed on his behalf, upon praecipe of plaintiff, the prothonotary entered judgment by default against defendant on October 21,1971.
Defendant petitioned to strike the judgment on *541February 25, 1972. The basis for defendant’s petition is plaintiff’s failure to comply with Pennsylvania Rule of Civil Procedure 1361 regarding the “Notice to Plead.” Plaintiff’s “Notice” is deficient because it does not include the words, “. . . or a default judgment may be entered against you” as required by an amendment to the rule in effect since September. 1, 1969.
We shall grant the petition to strike the judgment in accordance with the holding of the court in the case of Ream v. Dow Chemical Co., et al., 85 York L. Rec. 771 (1971). See also Philips v. Evans, 164 Pa. Superior Ct. 410, and Lewandowski v. Crawford, 208 Pa. Superior Ct. 365.
ORDER
And now, to wit, June 20, 1972, it is ordered, adjudged and decreed that defendant’s petition is granted, and the default judgment entered against him is stricken off, with leave to defendant to file a responsive pleading to plaintiff’s complaint within 20 days from the date of this order. An exception noted for plaintiff.